DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sunami et al. (2019/0391189). Sunami discloses a collected current monitoring device (1) installed on a railroad vehicle comprising a first current collector (35) and a second current collector (37), the collected current monitoring device comprising: a detector (13) that detects a first current flowing to the first current collector and a second current flowing to the second current collector; and a determiner (125) that determines whether it is necessary to control collected current of the railroad vehicle based on the first current and the second current detected by the detector, the determiner determining that it is necessary to control the collected current when a sum of a first non-energized time during which the first current is not flowing and a second non- energized time during which the second current is not flowing in a specified counting time exceeds a threshold value (see paras. 52, 101, 105, 109 and claim 1); [claim 2] see para. 105; [claim 3] see para. 109.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617